

EXHIBIT 10.18


GAS SUPPLY AND DELIVERY SERVICE AGREEMENT


THIS Gas Supply and Delivery Service Agreement (“Agreement”) is made and entered
into, effective as of November 1, 2015, by and between UGI Penn Natural Gas,
Inc., (“Utility”) and UGI Energy Services, Inc. (“UGI ES”) (each referred to
herein separately as a “Party” and jointly as the “Parties”).


WHEREAS, Utility is a local distribution company that is principally engaged in
the business of distributing natural gas to residential, commercial and
industrial end-use customers located within its service territory in
Pennsylvania;


WHEREAS, UGI ES is an energy marketer and supplier that is principally engaged
in the business of selling natural gas and managing assets for the sale and
delivery of natural gas in Pennsylvania and other states; and


WHEREAS, Utility desires to receive, and UGI ES has agreed to provide certain
gas supply and related delivery services to Utility, subject to the terms and
conditions of this Agreement.


NOW THEREFORE, in consideration of the covenants contained herein and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties agree as follows:


SECTION 1. Definitions


1.1    “Daily Nomination” shall mean a Nomination made for deliveries during the
Delivery Day in accordance with Section 4 hereof.


1.2    “Dekatherm” or “Dth” shall mean one million British Thermal Units
(MMBtu).


1.3    “Delivery Day” shall mean the day of actual gas flow and delivery
applicable to a Nomination. The Parties shall observe the NAESB-defined gas day,
which shall be one continuous twenty-four hour period, commencing at 10:00 a.m.
ECT.


1.4    “Delivery Point” or “Delivery Points” shall mean the point or points of
physical interconnection at Transcontinental Pipeline’s (“Transco”) Master Meter
No. 1006691, a new interconnection with PNG’s distribution system located in
Susquehanna County, PA., or any other mutually agreeable delivery points.


1.5    “Firm” shall mean, in reference to a Party’s obligation to deliver or
receive Natural Gas, the requirement that the full quantity of Natural Gas
nominated for receipt or delivery must be delivered or received by the obligated
Party, except for reasons of Force Majeure under Section 7 or Waiver of Delivery
under Section 3.4.



1



--------------------------------------------------------------------------------





1.6    “Maximum Daily Quantity” or “MDQ” shall have the meaning set forth in
Section 3.2 hereof.


1.7    “Natural Gas” shall mean any mixture of hydrocarbons and noncombustible
gases in a gaseous state, including vaporized LNG and propane air.


1.8    “Nomination” shall mean a notice provided by the Utility to UGI ES
setting forth its delivery requirements for a Delivery Day, pursuant to Section
4 hereof. The Parties shall maintain 24-hour contacts, seven days per week, for
the purposes of providing and receiving Nominations


1.9    “Replacement Supply” shall mean Natural Gas quantities obtained by
Utility to replace the portion of a Scheduled Quantity that UGI ES fails to
deliver in accordance with a Daily Nomination.


1.10    “Scheduled Quantity” shall mean, for a particular Delivery Day, the
quantity of Natural Gas that Utility requests in a Nomination and UGI ES
confirms.


1.11    “Winter Season” shall refer to the period beginning at 10:00 a.m. ECT
November 1 and ending 9:59 a.m. ECT the following April 1.


SECTION 2. Term


This Agreement shall be effective for a period commencing on and including the
Delivery Day of November 1, 2015 and expiring on and including the Delivery Day
of March 31, 2022 (the “Primary Term”). Utility shall have the right, in its
sole discretion, to extend the Agreement for one or more subsequent years (with
each such period referred to as a “Rollover Term”) by providing written notice
to UGI ES of its intent to extend the Agreement at least sixty days prior to the
expiration of the Primary Term or any Rollover Term. If the Utility elects to
extend the Agreement for one or more Rollover Terms, the MDQ and all terms and
conditions of service shall remain unchanged unless expressly agreed to by the
Parties; provided however, that the applicable reservation charge and the
commodity charge for the Rollover Term will be adjusted in accordance with
Section 5.3 hereof.


SECTION 3. Character of Service


3.1    Delivery Obligation. UGI ES shall sell and deliver and Utility shall have
the option to purchase and the right to receive Natural Gas on any day during
the winter season. UGI ES’s obligation to deliver and Utility’s obligation to
receive Natural Gas shall be Firm for any Nomination quantity, up to the
applicable MDQ. Service will be provided using primary firm pipeline
transportation capacity held by UGI ES on Transco and Tennessee, or a reasonably
acceptable asset-backed substitute.

2



--------------------------------------------------------------------------------





3.2    Maximum Daily Quantity. The Maximum Daily Quantity or MDQ shall mean the
maximum quantity of Natural Gas that Utility may require UGI ES to deliver on a
Firm Basis, on any day during the Primary Term and any Rollover Term. The MDQ
during the Primary Term and any Rollover Term shall be the sum of the following:


Winter Season
MDQ


November 1 through March 31


Up to 25,875 Dth/day delivered at Utility’s Transco Master Meter No. 1006691


November 1 through March 31
Up to 26, 120 Dth/day delivered at Utility’s distribution system in Susquehanna
County, PA



3.3    Authorized Overruns. Utility shall have the right to nominate the higher
of 1,000 Dth or 10% of the nominated volumes on an intraday basis including
weekends and holidays. The quantity of gas delivered will be prorated based on
the time remaining in the gas day.


3.4    Waiver of Delivery Obligation. On any Delivery Day, Utility shall
maintain its distribution facilities downstream of the Delivery Point(s) in a
way that permits UGI ES to deliver the Scheduled Quantities, otherwise UGI ES
shall be relieved of its obligation to deliver the Scheduled Quantities for the
period and to the extent that Utility’s distribution facilities do not permit
such deliveries. Once the Utility’s distribution facilities have been corrected
by Utility, UGI ES shall use commercially reasonable efforts to supply the
entire amount nominated by Utility for that Delivery Day.


SECTION 4. Nomination Procedure


Utility may provide UGI ES with a written or verbal Nomination for service on
any Delivery Day(s) consistent with the Intercontinental Exchange (“ICE”)
trading schedule. Each such Nomination shall specify the Delivery Day and the
quantity of Natural Gas required for delivery and the Delivery Point(s).


Utility shall have the right to nominate any quantity up to the MDQ on a
month-ahead basis. Utility shall notify UGI ES by 10:00 a.m. two days prior to
the expiration for the Henry Hub natural gas futures contract applicable to the
month of delivery.


Utility shall have the right to nominate any quantity up to the MDQ on a
day-ahead basis. Utility
shall notify UGI ES by 9:00 a.m. on the day prior to the NAESB natural gas flow
day(s).

3



--------------------------------------------------------------------------------





Utility shall have the right to nominate the higher of 1,000 Dth or 10% of the
nominated volumes on an intraday basis including weekends and holidays. The
quantity of gas delivered will be prorated based on the time remaining in the
gas day.


SECTION 5. Charges


5.1    Reservation Charge. Utility shall pay UGI ES a reservation charge for
each Winter Season during the Primary Term, as follows:


Winter Season
Charge


November 1 through March 31


$6,672,000.00





The reservation charge above shall be paid in five equal installments of
$1,334,400.00 due on or before the first of each month during the winter season.
The reservation charge shall be billed and paid in accordance with Section 6.


5.2    Commodity Charge. Unless the Utility elects to lock a fixed price with
UGI ES in accordance with paragraph (g), below, Utility shall not be obligated
to purchase or receive any Natural Gas from UGI ES under this Agreement. For all
quantities of Natural Gas sold and delivered by UGI ES, Utility shall pay a
commodity charge, which shall be determined pursuant to the following
alternatives:


(a)
For all quantities up to 25,875 dth per day nominated on a month-ahead basis to
PNG’s Transco Master Meter, PNG shall pay the published Platt’s Inside FERC
price for Transco Leidy Line Receipts for the month of delivery plus $0.10 plus
the applicable Transco maximum tariff rates for fuel and commodity on delivered
quantities from Zone 6 to Zone 6.



(b)
For all quantities up to 26,120 dth per day nominated on a month-ahead basis to
a new interconnection with PNG’s distribution system, PNG shall pay the
published Platt’s Inside FERC price for Tennessee Zone 4, 300 leg for the month
of delivery plus the applicable Tennessee maximum tariff rates for fuel and
commodity on delivered quantities from Zone 4 to Zone 4.



(c)
For all quantities up to 25,875 dth per day nominated on a day-ahead basis to
PNG’s Transco Master Meter, PNG shall pay the published Platt’s Gas Daily price
for Transco Leidy Line Receipts on the day of delivery plus $0.10 plus the
applicable Transco maximum tariff rates for fuel and commodity on delivered
quantities from Zone 6 to Zone 6.




4



--------------------------------------------------------------------------------





(d)
For all quantities up to 26,120 dth per day nominated on a day-ahead basis to a
new interconnection with PNG’s distribution system, PNG shall pay the published
Platt’s Gas Daily price for Tennessee Zone 4, 300 leg on the day of delivery
plus the applicable Tennessee maximum tariff rates for fuel and commodity on
delivered quantities from Zone 4 to Zone 4.



(e)
For all quantities up to 25,875 dth per day nominated on an intraday basis to
PNG’s Transco Master Meter, PNG shall pay the published Platt’s Gas Daily price
for Transco Leidy Line Receipts on the day of delivery plus $0.10 plus the
applicable Transco maximum tariff rates for fuel and commodity on delivered
quantities from Zone 6 to Zone 6.



(f)
For all quantities up to 26,120 dth per day nominated on an intraday basis to a
new interconnection with PNG’s distribution system, PNG shall pay the published
Platt’s Gas Daily price for Tennessee Zone 4, 300 leg on the day of delivery
plus the applicable Tennessee maximum tariff rates for fuel and commodity on
delivered quantities from Zone 4 to Zone 4.



(g)
Utility shall have the right at any time to lock-in a fixed commodity charge for
any term and quantity up to the MDQ throughout the contract term. The commodity
charges for locked-in quantities shall be as agreed to by the Parties based on
prevailing market conditions at the time the lock-in is made. Utility’s right to
lock in a quantity of Natural Gas shall be limited as follows:



(i)
The maximum quantity of Natural Gas for which the Utility may lock in a fixed
commodity charge shall equal the MDQ * number of days remaining in the Winter
Season, less any quantities previously locked in for the Winter Season.



(ii)
Unless otherwise agreed, Utility shall notify UGI ES of its intention to lock-in
the commodity charge by no later than 10:00 a.m. on the last trading day for the
NYMEX natural gas contract to the month in which such lock-in will apply. Such
notice shall identify the quantity of Natural Gas to be locked in for each month
of delivery. UGI ES will promptly communicate to Utility any limitations on the
lock-in quantity identified in Utility’s notice, and the Parties will utilize
commercially reasonable efforts to facilitate the lock in to the extent
practicable.



(iii)
If Utility has locked in a fixed price, Utility shall be required to purchase
and take delivery of the quantity of Natural Gas for which a locked-in price is
established.




5



--------------------------------------------------------------------------------





The commodity charges determined in accordance with sub-paragraphs (a), (b),
(c), (d), (e), (f), and (g) above, shall be billed and paid on a monthly basis,
in accordance with Section 6.


5.3    Rollover Period Price Adjustment. In the event that Utility elects to
extend the agreement for one or more Rollover Terms, the reservation charge
applicable to such Rollover Term shall be escalated based on the U.S. Gross
Domestic Product Implicit Price Deflator using 2021 as the base. For any
subsequent term the escalation fee will be based on the U.S. Gross Domestic
Product Implicit Price Deflator using the index from the year prior to the last
year of the subsequent term. Unless otherwise locked in accordance with Section
5.2, the commodity charge applicable to the Rollover Term will be equal to the
prevailing market price for supply delivered to the Utility’s distribution
system at the time of delivery. If Utility and UGI ES cannot agree on the market
price for supply delivered to the Utility’s distribution system, then the
commodity charge shall be determined based on the average of up to three quotes
received from reference market makers selected mutually by the parties.


SECTION 6. Billing and Payment


UGI ES will invoice Utility each month of the five month winter period for
reservation charges and each month for all commodity charges applicable to
service rendered during the prior month, plus any applicable taxes in accordance
with Section 10 hereto. Utility shall pay UGI ES the full amount due no later
than ten (10) days after receipt of such invoice. All payments shall be made by
Wire Transfer (EFT) to UGI ES’s banking institution, designated as follows:


Mellon Bank, N.A.
Pittsburgh, P A
Account No. XXX-XXXX
ACH No. XXXXXXXXX


SECTION 7. Force Majeure


7.1    Generally. Except as otherwise set forth herein, deliveries under this
Agreement shall be Firm, and shall not be subject to curtailment, interruption
or proration except as the result of Force Majeure. In the event either UGI ES
or Utility is rendered unable, wholly or in part, by a Force Majeure Event to
carry out its obligations under this Agreement, it is agreed that upon such
Party’s giving notice and full particulars of such Force Majeure Event, in
accordance with Section 7.3, then the obligations of the Party giving such
notice insofar as they are affected by such Force Majeure Event shall be
suspended, from the inception, and during the continuance of any inability so
caused but for no longer period. Notwithstanding the foregoing, a Party’s
obligation to pay money when due for service rendered during a prior period
shall not be excused as a result of a Force Majeure Event for a period of longer
than ten (10) days.

6



--------------------------------------------------------------------------------





7.2    Included and Excluded Events. Force Majeure shall include, but not be
limited to, the following: (i) physical events such as acts of God, landslides,
lightning, earthquakes, fires, storms or storm warnings, such as hurricanes,
which result in evacuation of the affected area, floods, washouts, explosions,
breakage or accident or necessity of repairs to machinery or equipment or lines
of pipe, except as provided in Section 11.3; (ii) interruption and/or
curtailment of primary Firm transportation and/or storage by Transporters; (iii)
acts of others such as strikes, lockouts or other industrial disturbances,
riots, sabotage, terrorist actions, insurrections or wars; and (iv) governmental
actions such as necessity for compliance with any court order, law, statute,
ordinance, regulation, or policy having the effect of law promulgated by a
governmental authority having jurisdiction. Seller and Buyer shall make
reasonable efforts to avoid the adverse impacts of a Force Majeure and to
resolve the event or occurrence once it has occurred in order to resume
performance.


Neither party shall be entitled to the benefit of the provisions of Force
Majeure to the extent performance is affected by any or all of the following
circumstances: (i) the curtailment of interruptible or secondary Firm
transportation; (ii) the contractual non-performance or negligence of any
affiliate, independent contractor, agent or employee of Seller in operating or
maintaining any upstream pipeline facilities utilized by Seller; (iii) the party
claiming excuse failed to remedy the condition and to resume the performance of
such covenants or obligations with reasonable dispatch; (iv) economic hardship,
to include, without limitation, Seller’s ability to sell Gas at a higher or more
advantageous price than the Contract Price, Buyer’s ability to purchase Gas at a
lower or more advantageous price than the Contract Price, or a regulatory agency
disallowing, in whole or in part, the pass through of costs resulting from this
Agreement; (v) the loss of Buyer’s market(s) or Buyer’s inability to use or
resell Gas purchased hereunder, except, in either case, as provided in Section
11.2; or (vi) the loss or failure of Seller’s gas supply, including but not
limited to the failure of the Seller’s gas supply to be delivered to an upstream
receipt point on Seller’s pipeline capacity, or depletion of reserves, except,
in either case, as provided in Section 11.2. In addition to the foregoing, for
supplies sourced from local Marcellus production wells, Seller shall not be
entitled to the benefit of the provisions of Force Majeure to the extent
performance is affected by any or all of the following circumstances: (x) any
well failures or freeze-offs; and (y) any failure of conditioning equipment such
as regulation, compression or dehydration equipment. The party claiming Force
Majeure shall not be excused from its responsibility for Imbalance Charges.


7.3    Notice. The Party asserting Force Majeure shall provide immediate written
notice to the other Party of the occurrence of any Force Majeure Event. Notice
shall include (i) a detailed explanation of the event that has occurred, (ii)
the known or expected impact on the Party’s ability to perform, and (iii) the
period of time during which the Party’s performance will be impacted. The Party
asserting Force Majeure will remedy the Force Majeure Event and resume
performance of its obligations hereunder as soon as reasonably possible.

7



--------------------------------------------------------------------------------





SECTION 8. Failure to Deliver or Receive Gas


8.1    Failure to Deliver. Unless otherwise excused by the waiver of a delivery
obligation under Section 3.4 or a Force Majeure Event under Section 7.2, if UGI
ES fails to deliver all or a portion of a Scheduled Quantity on any Delivery
Day, UGI ES shall pay Utility an amount equal to the difference between (i) the
Nomination quantity for the Delivery Day and (ii) the quantity delivered during
such Delivery Day (such difference being the “Deficiency Amount”) times the
positive difference between (iii) the applicable commodity charge as determined
under Section 5.2 hereof and (iv) the cost of Replacement Supply as determined
by Utility in a commercially reasonable manner within a reasonable time after
UGI ES fails to deliver the Deficiency Amount.


8.2    Failure to Receive. Unless otherwise excused by the waiver of a delivery
obligation under Section 3.4 or a Force Majeure Event under Section 7.2, if
Utility fails to take all or a portion of the Scheduled Quantity for the
Delivery Day, Utility shall pay UGI ES an amount equal to the “Deficiency
Amount” times the positive difference between (i) the applicable commodity
charge as determined under Section 5.2 hereof and (ii) the price received by UGI
ES from the sale of the Deficiency Amount as determined by UGI ES in a
commercially reasonable manner within a reasonable time after the Utility fails
to take delivery of the Deficiency Amount.


8.3    Duty to Mitigate. Each Party has an affirmative duty to mitigate in good
faith the extent of damages that may arise from the other Party’s failure to
discharge its receipt or delivery obligations under this Agreement. In the event
a Party fails to properly discharge its duty to mitigate, any amounts otherwise
due under Sections 8.1 and 8.2 hereunder shall be reduced by an amount that
would not have been incurred had such duty been properly discharged.


8.4    Exclusive Remedy. The remedies set forth in Section 8.1 and 8.2 shall be
the exclusive remedies available to a party for the other party’s failure to
discharge its firm receipt or delivery obligation hereunder.


SECTION 9. Indemnification


Except as otherwise limited pursuant to this Agreement, each Party shall
indemnify, defend and hold harmless the other Party, the other Party’s officers,
employees, shareholders, directors, and agents and their respective successors
and assigns, from and against any and all third party claims, demands,
liabilities, losses, expenses, costs, obligations, recoveries or damages of any
nature whatsoever, whether accrued, absolute, contingent or otherwise, including
without limitation court costs and attorneys’ fees (whether or not suit is
brought), arising out of or resulting from or relating to (i) any breach of any
of its obligations under this Agreement, (ii) any

8



--------------------------------------------------------------------------------





negligence, gross negligence, bad faith actions, or willful misconduct on its
part in connection with this Agreement; and (iii) any Natural Gas while it is in
the Party’s control or possession; provided however, that a Party’s
responsibility for such claims and damages under this section shall be limited
to the extent that such claims or damages result from the negligence, gross
negligence, willful misconduct, or bad faith actions or omissions on the part of
the other Party but only to the extent of such actions or omissions. This
Section 9 shall survive termination of the Agreement.


SECTION 10. Taxes


10.1    Responsibility. Responsibility for payment of all kinds of taxes
applicable to Natural Gas sold hereunder shall be allocated as follows: (a) UGI
ES shall pay, or cause to be paid, and Utility shall be held harmless by UGI ES,
for the payment of all taxes imposed on or with respect to the Natural Gas sold
or delivered hereunder by UGI ES for which the taxable incident arises or occurs
prior to delivery of the Natural Gas to the Delivery Point(s); and (b) Utility
shall pay or cause to be paid, and UGI ES shall be held harmless by Utility, for
the payment of all taxes imposed on or with respect to the Natural Gas sold or
delivered by UGI ES hereunder for which the taxable incident arises or occurs
upon delivery or after the Natural Gas is delivered to the Delivery Point(s).


10.2    Reimbursement. If a Party is required to remit or pay taxes that are the
other Party’s responsibility hereunder (including any tax, which would have been
incurred by a Party absent this Agreement), the Party responsible for such taxes
shall promptly reimburse the other Party therefore.


SECTION 11. Title and Warranties


11.1    Warranty of Title. UGI ES hereby warrants good and merchantable title to
the Natural Gas sold by it hereunder or the right to sell the same, and warrants
that all Natural Gas shall be delivered to Utility shall be free from all liens,
encumbrances, and adverse claims. Upon delivery to Utility, title shall be
passed, and shall be deemed to remain with Utility at all times.


11.2    Warranty Disclaimers. Except as expressly stated herein, neither Party
provides any warranties to the other, expressed or implied, including the
implied warranties of merchantability and fitness for a particular purpose.


SECTION 12. Notices


12.1    Generally. All invoices, payments and other communications made
hereunder shall be delivered to the addresses specified in writing by the
Parties from time to time.

9



--------------------------------------------------------------------------------





12.2    Means of Delivery. Unless a specific means of notice is expressly stated
herein, all notices required hereunder may be sent by mutually acceptable means,
provided, however, that (i) notices shall be deemed given when received on a
Business Day by the addressee, (ii) notices sent electronically shall be deemed
received upon the sending Party’s receipt of its facsimile machine’s
confirmation of successful transmission, and (iii) any facsimile or other notice
received on other than a Business Day or after five p.m. Eastern Clock Time on a
Business Day shall be deemed received at the start of the next following
Business Day.


12.3    Addresses. Notices shall be provided to the Parties at the following
addresses:


If to UGI Energy Services, Inc., to:


UGI Energy Services, Inc.
One Meridian Blvd. Suite 2C01
Wyomissing, PA 19610
Telephone: (610) 373-7999
Facsimile: (61 0) 374-4288
Attention: V.P. Asset and Supply


If to UGI Penn Natural Gas, Inc., to:


UGI Penn Natural Gas, Inc.
2525 North 12th Street, Suite 360
Reading, PA 19677
Telephone: (610) 796-3601
Facsimile: (610) 796-3595
Attention: V.P. Supply


SECTION 13. Assignment


This Agreement shall be binding upon and inure to the benefit of the respective
successors and assigns of the Parties; provided, however, that this Agreement
shall not be transferred or assigned, by operation of law or otherwise, by UGI
ES or Utility without the other Party’s prior written consent, which consent
shall not be unreasonably withheld or delayed. Notwithstanding the foregoing,
either Party may assign its rights and obligations hereunder to any parent,
subsidiary or affiliate, upon prior written notice to the other Party.


SECTION 14. Confidentiality


The existence, terms and conditions of this Agreement shall be and remain
confidential to the extent permitted by law.

10



--------------------------------------------------------------------------------





SECTION 15. Laws and Regulatory Bodies


15.1    Generally. This Agreement shall be subject to all valid applicable
federal and state laws and to the orders, rules and regulations of any duly
constituted federal or state regulatory body or authority having jurisdiction.
The interpretation and enforceability of this Agreement shall be governed by the
laws of the Commonwealth of Pennsylvania, without recourse to its conflict of
law principles.


15.2    Regulatory Event. In the event that any regulatory body directly or
indirectly asserts jurisdiction over the Parties’ obligations and as a result
performance under the Agreement becomes commercially impracticable by either
Party (“Regulatory Event”), then the Parties shall negotiate in good faith in
order to amend the Agreement (and the Parties’ obligations and rights
thereunder) to cure the Regulatory Event. In the event the Regulatory Event
cannot be reasonably cured to the satisfaction of the affected Party, the Party
so affected shall have the right to terminate the Agreement upon thirty (30)
days written notice to the other. A regulatory agency disallowing, in whole or
in part, the pass through of costs resulting from this Agreement shall not
constitute a Regulatory Event.


SECTION 16. Limitation of Damages


UNLESS EXPRESSLY PROVIDED HEREIN, A PARTY’S LIABILITY SHALL BE LIMITED TO DIRECT
ACTUAL DAMAGES ONLY. NEITHER PARTY SHALL BE LIABLE FOR CONSEQUENTIAL,
INCIDENTAL, PUNITIVE, EXEMPLARY OR INDIRECT DAMAGES, LOST PROFITS OR OTHER
BUSINESS INTERRUPTION DAMAGES, BY STATUTE, IN TORT OR CONTRACT, UNDER ANY
INDEMNITY PROVISION OR OTHERWISE. THIS PARAGRAPH SHALL SURVIVE EXPIRATION OR
TERMINATION OF THIS AGREEMENT.


SECTION 17. Miscellaneous


17.1    Waiver. No waiver of any breach hereof shall be held to be a waiver of
any other or subsequent breach.


17.2    Set-offs. Each Party reserves to itself all rights, set-offs,
counterclaims, and other defenses to which it is or may be entitled under
applicable law.


17.3    Documentation. Each Party shall provide all documents necessary to
effectuate this Agreement and the transactions that underlie this Agreement.

11



--------------------------------------------------------------------------------





17.4    Amendments. This Agreement, including Appendices hereto, may be amended
or modified only by a writing signed by duly authorized representatives of both
Parties.


17.5    Authorizations. Utility and UGI ES each represents to the other its
respective belief that it has obtained all necessary corporation and regulatory
authorizations to execute and perform its obligations under this Agreement.


IN WITNESS WHEREOF, the Parties have executed this Agreement in duplicate by
their respective duly authorized officers as of the day and year first written
above.


UGI PENN NATURAL GAS, INC.            UGI ENERGY SERVICES, INC.


By: /s/ Robert F. Beard         By: /s/ Bradley C. Hall
Robert F. Beard Bradley C. Hall
President and CEO President

12

